 

Exhibit 10.22

 



FORM OF MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement") is made and
entered into effective this 28th day of August 2013 by and between __________ a
New York corporation ("Seller"), and First Choice Healthcare Solutions Inc., a
Delaware corporation authorized to do business in Florida (the "Buyer").

WHEREAS

Seller agrees to sell a ____ percent Membership Interest in MedTech Diagnostics
LLC, a Delaware limited liability company (“Company”), such Membership Interest
not being certificated (the "Purchased Membership Interest").

 

Seller has provided Buyer with information necessary for Buyer to evaluate the
transaction contemplated herein, and Buyer has acknowledged the satisfactory
completion of any due diligence review. Seller has provided full access to Buyer
with respect to the Company's financial, business, and legal condition from the
date of this Agreement until the Closing (as defined below).

 

Buyer desires to purchase, and Seller desires to sell, Seller's interest in the
Company upon the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller (each a "Party" and collectively the "Parties")
agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

1.1              Purchase by Buyer. Upon the terms and conditions set forth in
this Agreement, Buyer hereby purchases from Seller, and Seller hereby sells to
Buyer, the Purchased Membership Interest, such Membership Interest evidencing
Seller's interest in the Company.

 

1.2              Purchase Price. The fair market value of the Purchased
Membership Interest has been appraised by an independent valuation firm
qualified in valuing the purchase price for the Purchased Membership Interest.
The Parties agree that the purchase price of the Purchased Membership Interest
shall be __________________ (the "Purchase Price") payable with _______ shares
of the restricted common stock of Buyer at $.45 per share (the “FCHS Shares”).
The FCHS Shares shall be issued pursuant to Section 4(2) of the Securities Act
of 1933, as amended (the “Securities Act”) and be subject to Rule 144
promulgated under the Securities Act and such other restrictions imposed on
unregistered securities by federal and Florida law, and the certificates
representing the FCHS Shares shall contain the standard Securities Act of 1933
restrictive legend.

 

1.3              Closing Date . The closing date shall be September 10, 2013.

 

(a)                Transfer of the Purchased Membership Interest. At Closing,
Seller shall be deemed to have transferred all of the Purchased Membership
Interest to Buyer, and this Agreement shall constitute Seller's assignment of
the Purchased Membership Interest to Buyer.

 

(b)               Transaction Documents. All documents relating to the
transactions contemplated by this Agreement shall be executed and delivered
between the Parties as necessary or appropriate to consummate such transactions.

 



Page 1

 

 

(c)                Conditions to Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions: (1) the representations and warranties of Seller contained
in this Agreement being true and correct in all respects; (2) Seller has duly
performed and complied in all material respects with all agreements, covenants,
and conditions required by this Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

2.1              Representations and Warranties of Seller. Seller represents and
warrants to Buyer that as of Closing:

 

(a)                Title. Seller is the legal owner of the Purchased Membership
Interest which represents 3.75 percent of the issued and outstanding Membership
Interest relating to the Company, and that Seller has good and marketable title
to the Purchased Membership Interest, free and clear of any and all claims,
liens, encumbrances and security interests whatsoever.

 

(b)               Organization. The Seller is a member of the Company, which is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware, qualified to do business in
Florida, with all requisite power and authority to operate the Business as it is
now being conducted.

 

(c)                Corporate Authorization. Seller and Company have full legal
power and authority to execute and deliver this Agreement and any and all other
documents contemplated by this Agreement. All action on the part of Company and
Seller as a member of the Company necessary for the authorization, execution,
delivery and performance of this Agreement and all other documents related
thereto has been taken or will be taken prior to or at the Closing. Each of the
agreements and documents to be executed at Closing, when executed and delivered
by the Company or Seller, shall constitute the valid and binding obligation of
the signatories, enforceable in accordance with their respective terms. The
Company has full power and authority to transfer the Purchased Membership
Interest to Buyer in accordance with the terms of this Agreement, upon the
issuance of and payment, the Purchased Membership Interest shall be fully paid,
non-assessable, and free and clear of all liens, encumbrances, and charges.

 

(d)               No Consents. Except as set forth above, no other third party
consents or governmental authorizations are required for the transfer of the
Purchased Membership Interest to Buyer and the consummation of the other
transactions contemplated by this Agreement.

 

(e)                Assets of the Company. The Company represents that it owns
the tangible assets at its business location which are free and clear of any and
all claims, liens, encumbrances and security interests whatsoever.

 

(f)                FCHS Shares. Seller understands that the ability to sell
restricted shares, including the FCHS Shares, requires compliance with Rule 144,
including but not limited to periodic filings and disclosures under the federal
securities laws and has asked such questions of Buyer’s management as
appropriate to understand the value of the FCHS Shares.

 

(g)               Fair Market Value. The Purchase Price represents the fair
market value of the Purchased Membership Interest.

 



Page 2

 

 

(h)               Full Disclosure. There are no facts or circumstances not
disclosed or known to Buyer that could reasonably be expected to have a material
adverse effect on the Company or the Business.

 

2.2              Representations and Warranties of Buyer. Buyer represents and
warrants to Seller that as of Closing:

 

(a)                Organization. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

 

(b)               Due Diligence. Buyer has had an opportunity to discuss
Company's business, management, and financial affairs with Seller.

 

(c)                Corporate Authorization. Buyer has full legal power and
authority to execute and deliver this Agreement and any and all other documents
contemplated by this Agreement. All action on the part of Buyer necessary for
the authorization, execution, delivery, and performance of this Agreement and
all other documents related thereto has been taken or will be taken prior to or
at the Closing. Each of the agreements and documents to be executed at Closing,
when executed and delivered by Buyer, shall constitute the valid and binding
obligation of Buyer, enforceable in accordance with their respective terms.

 

(d)               No Consents. Except as set forth above, no other third party
consents or governmental authorizations are required for Buyer's purchase of the
Purchased Membership Interest and the consummation of the other transactions
contemplated by this Agreement.

 

2.3              Survival of Representations and Warranties. The representations
and warranties of Buyer contained in this Agreement shall survive Closing and
shall survive and continue in full force and effect for the benefit of Seller
after the Closing. The representations and warranties of Seller contained in
this Agreement shall survive Closing and shall survive and continue in full
force and effect for the benefit of Buyer after the Closing.

 

ARTICLE III
MISCELLANEOUS

 

3.1              Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles and Sections mean the Articles and Sections of this Agreement;
(y) to an agreement, instrument, or other document means such agreement,
instrument, or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof, and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

3.2              Time of the Essence. Time is of the essence with regard to all
matters contemplated in this Agreement.

 



Page 3

 

 

3.3              Expenses of the Parties. Buyer and Seller shall each pay their
own expenses, including the expenses of the accountants and attorneys, in
connection with the negotiation, execution and performance of this Agreement.

 

3.4              No Partnership. The terms of this Agreement are intended to
embody the economic relationship among the parties and shall not constitute a
partnership or joint venture of any nature whatsoever.

 

3.5              Headings. Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.

 

3.6              Severability. Except as otherwise provided in the succeeding
sentence, every provision of this Agreement is intended to be severable, and if
any term or provision is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.

 

3.7              Background. All statement made in the Background section of
this Agreement set forth above are incorporated by reference and made a part of
this Agreement.

 

3.8              Incorporation by Reference. Every exhibit, schedule, or other
appendix attached to this Agreement or referred to herein, if any, is hereby
incorporated in this Agreement by reference unless this Agreement expressly
provides otherwise.

 

3.9              Further Action. Each Party agrees to perform all further acts
and execute, acknowledge and deliver any documents which may be reasonably
necessary, appropriate or desirable to carry out the provisions of this
Agreement.

 

3.10          Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with the laws of the State of Florida applicable to contracts
executed and to be wholly performed within such State without giving effect to
the principles of conflict of laws thereof. The Parties agree that any suit,
action or proceeding arising out of or relating to this Agreement or any
judgment entered by any court in respect thereof shall be brought in the courts
of Brevard County, Florida. Each Party hereby irrevocably and unconditionally
accepts the exclusive personal jurisdiction of such courts for the purpose of
any action, suit or proceeding arising out of or relating to this Agreement,
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement or any judgment entered by any
court in respect thereof brought in such courts, and waives any claim that any
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

3.11          Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be an original.  Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to an electronic mail message (any such delivery, an
"Electronic Delivery"), shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto, each other party hereto or thereto
shall re-execute the original form of this Agreement and deliver such form to
all other parties.  No party hereto shall raise the use of Electronic Delivery
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such party forever waives any
such defense, except to the extent such defense relates to lack of authenticity.

 



Page 4

 

 

3.12          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
direct or indirect wholly-owned subsidiaries or any direct or indirect
wholly-owned subsidiaries of Buyer. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

3.13          Integration and Amendment. This Agreement constitutes the entire
agreement between the Parties with respect to its subject matter. No
modification or amendment of this Agreement may be made except in a writing
signed by the Party to be bound thereby.

 

3.14          Third Party Beneficiaries. This Agreement is entered into among
the Parties for the exclusive benefit of the Parties, as well as their permitted
successors and assigns. This Agreement is expressly not intended for the benefit
of any creditor of any Party or any other person. No such creditor or third
party shall have any rights under this Agreement.

 

3.15          Notice. Any notices required or permitted hereunder shall be
deemed sufficiently given upon delivery if such notice is in writing and is
delivered via hand delivery, registered or certified mail, overnight courier, or
by facsimile or electronic mail, as follows:

 

If to Seller or the Company:

 

 

 

 

If to Buyer:

First Choice Healthcare Solutions Inc.

709 South Harbor City Boulevard, Suite 250

Melbourne Florida 32901

Attention: Christian Romandetti, President

 

Any Party may change the information set forth above upon written notice to the
other Party as provided in this Section.

 

3.16          Public Announcement. Buyer shall be permitted to issue a public
statement or press release about this Agreement and make any other public
filing(s) required by law.

 

3.17          Binding Effect. The terms, covenants and conditions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.

 

3.18          Waiver. Neither Party's waiver of the other's breach of any term,
covenant or condition contained in this Agreement shall be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant or condition in
this Agreement.

 

3.19          Dispute Resolution; Attorneys' Fees. In the event of a dispute
concerning the terms or conditions of this Agreement that cannot be resolved
informally, either Party may require the Parties to first submit the matter to
mediation, pursuant to the mediation procedures of a mediation agency selected
by the Parties. This mediation shall consist of two mediation sessions of at
least two hours each, or until the mediator declares that the parties have
reached an impasse, whichever occurs sooner. The Parties shall be required to
exercise their right to mediation prior to proceeding with litigation. In the
event that suit or other action is brought to enforce the provisions of this
Agreement after mediation has concluded without a resolution, the prevailing
Party shall be entitled to recover from any non-prevailing Party all costs and
reasonable attorneys' fees, including attorneys' fees upon appeal incurred in
connection therewith.

 



Page 5

 

 

3.20          NO JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

SELLER:

 

 

 

 

 

 

 

 

BUYER:

FIRST CHOICE HEALTHCARE SOLUTIONS, INC.

 

 

 

 

By: /s/ Christian Romandetti

Christian Romandetti, President

 



Page 6

 

